 Case 1:20-cv-01100-LPS Document 18 Filed 03/08/21 Page 1 of 9 PageID #: 204




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

CHRISTOPHER M. ELl...INGTON,

               Plaintiff,

       v.                                    : Civil Action No. 20-1100-LPS
                                             : Court of Common Pleas of the State of
SABLE VANCE, etal.,                          : Delaware in and for Kent County
                                             : C.A. No. CPUS-20-000053
               Defendants.




Christopher M. Ellington, Camden-Wyoming, Delaware, Pro Se Plaintiff.

David C. Weiss, United States Attorney, and Laura D. Hatcher, Dylan J. Steinberg, and Sham.oar
Anis, Assistant United States Attorneys, Wilmington, Delaware. Counsel for Defendant United
States of America.




                                MEMORANDUM OPINION




March 8, 2021
Wilmington, Delaware
    Case 1:20-cv-01100-LPS Document 18 Filed 03/08/21 Page 2 of 9 PageID #: 205



STt r-S~
I.        INTRODUCTION

          Plaintiff Christopher M. Ellington ("Plaintiff'), who proceeds prose, filed this action in the

Court of Common Pleas of the State of Delaware in and for Kent County. The matter was

removed on August 21, 2020. (D.I. 1) The Court has jurisdiction because the Federal Tort Claims

Act ("FICA"), 28 U.S.C. § 2671, et seq. presents a federal question. Presently before the Court are

Plaintiffs motion to remand, motion for e-filing rights, and motion for leave to amend, as well as

Defendant United States of America's motion to dismiss. (D.l. 5, 6, 11, 13)

II.       BACKGROUND

          The Complaint was filed in State Court as a negligence - personal injury action. (See D.l.

10-1 at 2) It alleges gross negligence, perjury, violations of due process, fraud, retaliation, and

defamation, all related to the provision of social services to Plaintiff. (D .I. 1-1 at 18-19, 25-26, 28-

29, 32) After the matter was removed from State Court, this Court granted a motion to substitute

the United States of America ("United States") as a defendant in place of the federal government

defendants ("Government Defendants"). (See D.l. 3, 9) Attached to the notice of removal is the

certification of United States Attorney David C. Weiss (''Weiss"), stating that Defendants Janet

Barton, Nicole Stokes, Amber Wingler, Ryan Paulson, and Tracy Pearson were employees of

Wilmington Veterans Affairs Medical Center, and Defendant Dr. Patel was an employee of Dover

Veterans Affairs Medical Center, all acting within the scope of their employment at the time of the

incidents giving rise to this suit. (D.I. 1-2 at 2) Other defendants include Sable Vance (''Vance")

and Lawrence Kirby ("Kirby") of the Delaware Office of Veterans Services, N1indy Backus

("Backus") of Connections CSP Inc. of Delaware, and Connections CSP Inc. of Delaware.

("Connections").1



1
     The State Court docket indicates attempts were made to serve Vance, Kirby, Backus, and

                                                      1
 Case 1:20-cv-01100-LPS Document 18 Filed 03/08/21 Page 3 of 9 PageID #: 206



           Following removal, Plaintiff filed a motion to remand and a motion requesting e-filing rights.

(D.I. 5, 6) On September 30, 2020, the United States filed a motion to dismiss for lack of

jurisdiction. (D.I. 11) Plaintiff did not file a response to the motion to dismiss. On January 20,

2021, Plaintiff filed a motion for leave to file an amended complaint. (D.I. 13)

III.       MOTION TO REMAND

           The Government Defendants removed this matter pursuant to 28 U.S.C. §§ 1441(1),

1446(a), and 2679(d)(2), as well as 42 U.S.C. § 233(c). (D.1. 1 at 1) Plaintiff moves to remand.

(D.1. 5)

           Removal of this matter falls under the statute applicable to Federal Tort Claims Act

("FTCA'') actions against the United States. Section 2679(d)(2) provides:

           Upon certification by the Attorney General that the defendant employee was
           acting within the scope of his office or employment at the time of the incident
           out of which the claim arose, any civil action or proceeding commenced upon
           such claim in a State court shall be removed without bond at any time before
           trial by the Attorney General to the district court of the United States for the
           district and division embracing the place in which the action or proceeding is
           pending. Such action or proceeding shall be deemed to be an action or
           proceeding brought against the United States under the provisions of this title
           and all references thereto, and the United States shall be substituted as the party
           defendant. This certification of the Attorney General shall conclusively
           establish scope of office or employment for purposes of removal.

28 U.S.C. § 2679(d)(2).

           Plaintiff cites several grounds for remand: (1) the notice of removal was untimely; (2) the

Court lacks subject matter jurisdiction; and (3) the Government Defendants were acting outside

the scope of their duties and procedures (i.e., not within the scope of employment).

           First, the removal was timely. Plaintiff argues that the Government Defendants did not

remove the case within 30 days from being served. While the general removal statute, 28 U.S.C.




Connections, but it is not clear if service was effected.

                                                      2
 Case 1:20-cv-01100-LPS Document 18 Filed 03/08/21 Page 4 of 9 PageID #: 207




§ 1446(b)(1), contains a 30-day time limit, that time limit does not apply to removal of an FfCA case

against the United States under the specialized removal provision of Section 2679(d)(2). Section

2679(d)(2) provides that the United States may remove the case from state court "at any time before

trial." 28 U.S.C. § 2679(d)(2). It is undisputed that the case was removed before trial. (See D.I.

10-1 at 2-8, State Court Docket)

        Second, Plaintiff argues that the case is comprised of forty percent state employees and sixty

percent federal employees, all sued in their individual capacities. The fact that the Government

Defendants are sued in their individual capacities does not deprive the Court of jurisdiction. Under

28 U.S.C. § 2679(d)(2), the Attorney General may certify that individual defendants were acting

within the scope of federal employment, and "[t]his certification of the Attomey General shall

conclusively establish scope of office or employment for purposes of removal." 28 U.S.C.

§ 2679(d)(2). Upon certification, "the United States shall be substituted as the party defendant."

Id. Once the certification of scope of employment is filed and the removal is effected, the U.S.

District Court has exclusive jurisdiction over the case under the FfCA, 28 U.S.C. §§ 1346(b), 2671-

2680, and remand is unavailable. See Osborn v.    Ha01, 549 U.S. 225, 231    (2007).

        Third, Plaintiff contends that the Government Defendants were not acting within the scope

of their employment, despite the certification filed with the notice of removal. "On the

jurisdictional issues, ... certification is conclusive for purposes of removal, i.e., once certification and

removal are effected, exclusive competence to adjudicate the case resides in the federal court, and

that court may not remand the suit to the state court." Id. It follows that Plaintiffs position that

the Government Defendants were not acting as federal employees cannot provide a meritorious

basis for remand.

        Accordingly, Plaintiffs motion for remand will be denied. (D.I. 5)

                                                     3
 Case 1:20-cv-01100-LPS Document 18 Filed 03/08/21 Page 5 of 9 PageID #: 208




IV.     MOTION TO DISMISS/MOTION TO AMEND

        The United States moves to dismiss the Complaint for lack of subject matter jurisdiction due

to Plaintiff's failure to exhaust his administrative remedies. (D.I. 11) Plaintiff did not file an

opposition to the motion. Instead he filed a motion for leave to file an amended complaint. (D.I.

13)

        A.      Legal Standards

        Rule 12(b)(1) of the Federal Rules of Civil Procedure permits the dismissal of an action for

"lack of subject matter jurisdiction." A Rule 12(b)(1) motion may be treated as either a facial or

factual challenge to the court's subject matter jurisdiction. See Constitution Par{y ofPa. v. Aichele, 757

F.3d 347, 357-58 (3d Cir. 2014). "In reviewing a facial attack, 'the court must only consider the

allegations of the complaint and documents referenced therein and attached thereto, in the light

most favorable to the plaintiff."' Id. at 358 (quoting In re Schering Plough Corp. v. Intron, 678 F.3d 235,

243 (3d Cir. 2012)). In reviewing a factual attack, the court may consider evidence outside the

pleadings. See Mortensen v. First Fed. Sav. and LoanAss'n, 549 F.2d 884, 891 (3d Cir. 1977).

        Defendant's motion presents a factual attack upon subject matter jurisdiction as it argues

that this Court lacks jurisdiction over the claims due to Plaintiff's failure to exhaust administrative

remedies. In reviewing a factual challenge, the court "is free to weigh the evidence and satisfy itself

as to the existence of its power to hear the case," even where disputed mate.rial facts exist. Id. at

891. When a defendant presents a factual challenge, the plaintiff has the burden of persuasion to

show that jurisdiction exists. See id.

        B.      Discussion

        The United States moves for dismissal of the Complaint on the grounds that Plaintiff failed

to exhaust his administrative remedies as is required under the FICA. (See D.I. 11) Defendant

                                                     4
 Case 1:20-cv-01100-LPS Document 18 Filed 03/08/21 Page 6 of 9 PageID #: 209




provides evidence (in the fonn of a declaration) that there is no record of an administrative claim

presented by, or on behalf of, Plaintiff. (See id. at Ex. A) In particular, according to Defendant,

Plaintiff did not file a Standard Fonn 95, Claim for Damage, Injury, or Death ("SF-95") or provide

any other written claim for any alleged injury sustained at any time at the Wilmington or Dover VA

Medical Centers, prior to filing the complaint in the instant matter. (Id.)

        In Plaintiffs motion for leave to file an amended complaint he states,

        Plaintiff stipulates in the attached motions ... that Plaintiff has been due diligent in
        prosecuting this case thus far, and the facts that regard Plaintiff understanding or
        unaware-of-not the "jurisdictional prerequisites" Defendants' point out regarding a
        SF95 fonn until October 2020; it is too late to file this fonn presented to Plaintiff
        late. Thus, Plaintiff did indeed exhaust all administrative efforts before filing this
        case, also believing his action was in good faith effort.

(D.I. 13 at 1-2)

        The FfCA provides that the United States shall be liable, to the same extent as a private

individual, "for injury or loss of property, or personal injury or death caused by the negligent or

wrongful act or omission of any employee of the Government while acting within the scope of his

office or employment." 28 U.S.C. § 1346(b)(1); see also 28 U.S.C. § 2674. As a prerequisite to suit

under the FfCA, a claim must first be presented to the federal agency and be denied by the agency,

or be deemed to be denied. See 28 U.S.C. § 2675(a) ("An action shall not be instituted against the

United States for money damages for injury or loss of property or personal injury ... unless the

claimant shall have first presented the claim to the appropriate Federal agency and his claim shall

have been finally denied by the agency in writing and sent by certified or registered mail.").

         A claim is considered to be presented when the federal agency receives written notification

of the alleged tortious incident and the alleged injuries, together with a claim for money damages in a

sum certain. See 28 C.F.R. § 14.2(a). If the receiving federal agency fails to make a final disposition




                                                    5
 Case 1:20-cv-01100-LPS Document 18 Filed 03/08/21 Page 7 of 9 PageID #: 210




of the claim within six months from the time it is filed, that failure is "deemed a final denial of the

claim" for purposes of commencing suit under the FTCA. 28 U.S.C. § 2675(a).

        The Third Circuit has instructed that "[i]n light of the clear, mandatory language of the

statute, and [the] strict construction of the limited waiver of sovereign immunity by the United

States, ... the requirement that the appropriate federal agency act on a claim before suit can be

brought is jurisdictional and cannot be waived." Roma v. United States, 344 F.3d 352,362 (3d Cir.

2003) (citing I.ivera v. First Nat'/ Bank ofNew ]ersv,, 879 F.2d 1186, 1194 (3d Cir. 1989)); see also

McNeil v. United States, 508 U.S. 106, 113 (1993) ("The FTCA bars claimants from bringing suit in

federal court until they have exhausted their administrative remedies.").

        Full administrative exhaustion is a jurisdictional prerequisite to filing a lawsuit. Accordingly,

where an FTCA lawsuit is filed before the exhaustion process is completed, the Court is compelled

to dismiss that action. See Miller v. United States, 517 F. App'x 62, 63 (3d Cir. Apr. 8, 2013); Roma,

344 F.3d at 362. Moreover, a plaintiff "carries the burden of proof to establish presentment of her

claim" to the appropriate Federal Agency." Medina v. City ofPhiladelphia, 219 F. App'x 169, 172 (3d

Cir. 2007). In order to satisfy this burden, "a plaintiff must demonstrate that the appropriate

federal agency actually received the claim." Id (citations omitted). Presenting a claim requires

more than merely mailing the claim. See Lightfoot v. United States, 564 F.3d 625,628 (3d Cir. 2009).

        Plaintiff did not meet his burden to prove exhaustion. Indeed, he concedes that he did not

understand or was unaware of the jurisdictional prerequisites. His counter-statement that he did

exhaust all administrative efforts before filing the case is not supported by the record. Accordingly,

the Court finds that Plaintiff has failed to meet his burden of establishing subject matter jurisdiction

as to the FTCA claim and, therefore, will grant the United States' motion to dismiss for lack of

subject matter jurisdiction. (D.I. 11)



                                                     6
 Case 1:20-cv-01100-LPS Document 18 Filed 03/08/21 Page 8 of 9 PageID #: 211




        In addition, the Court will deny Plaintiffs motion for leave to amend based upon futility of

amendment. Pursuant to Fed. R. Civ. P. 15(a)(2), courts "should freely give leave [to amend] when

justice so requires." However, futility can justify denial of leave to amend. See Shane v. Fauver, 213

F.3d 113, 115 (3d Cir. 2000). "Futility" means that the complaint, as amended, would fail to state a

claim upon which relief could be granted" under the standard of Federal Rule of Civil Procedure

12(b)(6). See Le/on-Twin El v. Marino, 262 F. App'x 262, 265 (3d Cir. 2018). Plaintiff did not

exhaust his administrative remedies under the FTCA. Therefore, this Court does not have

jurisdiction over the FTCA claims and, thus, amendment would be futile. Therefore, the motion

for leave to amend will be denied. (D.I. 13)

V.      REMAND

        Plaintiff's claims under the FTCA were the sole basis for the Court's exercise of removal

jurisdiction. The FTCA claim ceases to exist upon its dismissal, leaving only the negligence claims

against Vance, Kirby, Connections, and Back.us remaining. Under these circumstances, a district

court has discretion to remand the case back to the state court. See Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, (1988) (explaining that district courts have discretion to remand cases where only state

claims remain because federal claims have been dismissed), superseded by statute, 28 U.S.C. § 1367(c)(3)

(enacted 1990) (providing that when district court has "dismissed all claims over which it has

origmal jurisdiction," it may decline to exercise supplemental jurisdiction over remaining claims).

       The Court exercises its discretion and, pursuant to 28 U.S.C. § 1447(c), will remand the

remaining claims against Vance, Kirby, Connections, and Back.us to the Court of Common Pleas of

the State of Delaware in and for Kent County.




                                                   7
 Case 1:20-cv-01100-LPS Document 18 Filed 03/08/21 Page 9 of 9 PageID #: 212




VI.    CONCLUSION

       For the above reasons, the Court will: (1) deny Plamtiffs motion for remand (D.I. 5);

(2) deny as moot Plamtiffs motion requesting e-filing rights (D.I. 6); (3) grant the United States'

motion to dismiss (D.I. 11); (4) deny Plamtiffs motion for leave to amend (D.I. 13); and (5) remand

the remaining claims raised against Vance, Kirby, Connections, and Backus to the Court of

Common Pleas of the State of Delaware in and for Kent County.

       An appropriate Order will be entered.




                                                   8
